The opinion of the Court was delivered by
Sergeant, J.
This case depends upon the construction to be given to the letter of credit of February 1839, addressed to the plaintiffs and signed by the defendant; and the question is, whether it is an unlimited credit for any amount of goods which might be then or at any future time purchased, until countermanded, or was restricted to the amount of purchases then to be made.
It cannot be denied that this is a question of some nicety, admitting of plausible arguments on either side, whether taken up as a new question, or after examination of the cases that have arisen, as may be seen by reference to the authorities cited by the counsel in the present instance. None of these cases, it seems to me, so nearly resembles the present as the two cases in New York and Pennsylvania, relied on by the court below in delivering their opinion. In Ten Eyck v. Vanderpool, (8 Johns. Rep. 120), the defendant wrote to the plaintiff, saying, “ our sons wish to take goods of you on credit; we are willing to lend our names as security for any amount they may wish;” and the court there held it to be limited to the first parcels of goods. In Aldricks v. Higgins, (16 Serg. & Rawle 213), that case was approved of by this"court. There a letter of credit was written, authorizing credit to be given to the bearer for any sum not exceeding a certain amount, and binding the writer to pay the amount named, or a less sum, as the *239bearer might think proper to contract; it was held that the defendant would be liable only for goods which wrere first furnished by the plaintiffs, on the faith of the letter of credit. In the present case, the words are, “ Mr Pratt having informed me, that he is making some purchases from you, and not being acquainted with you, that you wish some reference. Though not personally acquainted, yet I would say, from my knowledge of Mr P., that you might credit him with perfect safety, and that any thing he might purchase from you, I would see paid for.”
The face of this letter would seem rather to import that Pratt was then making some purchases from the plaintiff, and that the credit was to be referred to them. There is no allusion to any future .purchases, or intimation that the guaranty was to extend to all future dealings between the parties, and to any unlimited period of time. It could hardly be presumed that the defendant would, for the reasons stated in this letter, give his guaranty for another through a series of months or years, and to an unlimited amount. There is more reason, perhaps, for giving a freer interpretation where the sum is, as in several of the cases, limited; because there the party intrenches himself within a certain amount, beyond which he can in no case be made liable. But where there is no restriction of the amount, the guaranty should be carefully scanned, to see whether it justifies a party in the large construction contended for. At any rate, we consider our own case in 16 Serg. fy Rawle, and the New York case, as opinions on the point not lightly to be overthrown, and as justifying the interpretation given by the court below in the present case.
Judgment affirmed.